                                                                          Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION


AKEEM SHAROME COLLINS,
      Plaintiff,

v.                                                     Case No. 3:19cv403-LC/HTC

WALTON COUNTY SHERIFFS OFFICE,
      Defendant.
                                          /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated July 11, 2019 (ECF No. 15).            The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this order.
                                                                             Page 2 of 2

     2.    This action is DISMISSED without prejudice under 28 U.S.C.§

           1915A(b)(1) and § 1915(e)(2)(B)(ii), for plaintiff's failure to state a

           claim on which relief may be granted

     3.    The Clerk is directed to close the file.

     DONE AND ORDERED this 5th day of August, 2019.


                              s /L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




3:19cv403-LC/HTC
